Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s response filed on 5/7/2021
Claims 4 and 18 have been cancelled
Claims 1-3, 5-17 and 19-24 have been submitted for examination
Claims 1-3, 5-17 and 19-24  have been allowed
Allowable Subject Matter
1.	Claims 1-3, 5-17 and 19-24 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to transmission failure feedback associated with a memory device are described. A memory device may detect errors in received data and transmit an indication of the error when detected. The memory device may receive data and checksum information for the data from a controller. The memory device may generate a checksum for the received data and may detect transmission errors. The memory device may transmit an indication of detected errors to the controller, and the indication may be transmitted using a line that is different than an error detection code (EDC) line. A low-speed tracking clock signal may also be transmitted by the memory device over a line different than the EDC line. The memory device may transmit a generated checksum to the controller with a time offset applied to the checksum signaled over the EDC line.




However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method, comprising: receiving, by a memory device from a controller over a plurality of data lines, data to be written to an array of memory cells of the memory device as part of a write operation; receiving, by the memory device over an error detection code (EDC) line coupled with the controller during the write operation, checksum information for the data received over the plurality of data lines; detecting, by the memory device, an error in the data based at least in part on the checksum information and the write operation; and transmitting, from the memory device to the controller, transmission failure information for the write operation indicating the error in the data based at least in part on detecting the error, wherein the transmission failure information for the write operation is transmitted over a first line coupled with the memory device and the controller, the first line being different than the EDC line.

	Claims 2, 3 and 5-11 depend from claim 1, are also allowable.
	Claims17 and 22 are allowable for the same reasons as per Claim 1.
	Claims 19-21 depend from claim 17, are also allowable.
	Claims 23-24 depend from claim 22 are also allowable.
3.	In regard to claim 12,  The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 12 (allowable features are emphasized)  
“A method, comprising: receiving, by a memory device from a controller over a plurality of data lines, data to be written to an array of memory cells of the memory device; Page 3 of 10Application. No. 16/538,537PATENT Response dated May 7, 2021 Reply to Office Action dated March 18, 2021 determining, by the memory device, a timing offset for transmitting a checksum for the data; and transmitting, from the memory device to the controller, the checksum at a transmit time that is shifted according to the timing offset.”.
	Claims 13-16 depend from claim 12 are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112